Citation Nr: 0729528	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to November 
1982 and from March 1986 to March 1989.  This case comes to 
the Board of Veterans' Appeals (Board) from a September 2002 
rating decision denying entitlement to an increased 
disability rating for traumatic arthritis of the left knee.  
The Board remanded the case three times since that rating 
decision, first in March 2005 for a video hearing which took 
place before the undersigned judge in November 2005, then in 
April 2006 for further development which was carried out 
prior to the most recent remand in December 2006 for the 
issuance of a complete notification letter which was issued 
in January 2007.  All development required in the previous 
remands has been carried out at this time.


FINDING OF FACT

The veteran's left knee disability is characterized by 
limitation of motion from 0 to 90 degrees at worst, and more 
recently from 0 to 100 degrees, with no signs of instability 
or other symptoms of disability other than complaints of 
pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.44, 4.71a 
Diagnostic Codes 5003, 5010, and 5256 through 5263 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete her claim; 
2) what part of that evidence she is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for her; and 4) the need to send the RO any additional 
evidence that pertains to her claim.  38 C.F.R. § 3.159.  VA 
issued an incomplete notification letter in June 2002, prior 
to the RO's initial adjudication of the claim in September 
2002, however, this defective notice was cured by the 
issuance of a complete notification letter in January 2007 
followed by the issuance of a supplemental statement of the 
case in July 2007.  As the appellant has been provided the 
appropriate notice prior to the claims being adjudicated by 
the Board and prior to the last final adjudication by the RO, 
the appellant is not prejudiced by the Board's adjudication 
at this time.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and afforded the veteran two 
VA examinations regarding her claim of an increased 
disability rating.  These examinations fully complete the 
picture as to the veteran's level of current disability 
regarding the issue of consideration before the Board.  There 
does not appear to be any other evidence, VA or private, 
relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of her 
claim at this time.

II.  Claim for Entitlement to an Increased Disability Rating

The veteran filed her claim for an increased disability 
rating for service-connected left knee traumatic arthritis in 
January 2002.  In 1997, the veteran was initially granted 
entitlement to service connection along with a compensable 
disability rating for her left knee disability.  Where, as 
here, initial entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The veteran's left knee was evaluated by VA examiners twice 
during the appeal period.  The first examination took place 
in August 2002 at which time her primary complaint was daily 
pain in her left knee.  It was noted that the veteran had no 
"episodes of dislocation or recurrent subluxation."  The 
veteran's range of motion was simply described as "good."  
Thereafter the examiner stated that "there was no evidence 
of painful motion, edema, instability, or weakness.  The 
range of motion of the left knee revealed flexion 90 degrees 
and extension to 0 degrees with minimal functional limitation 
or loss due to pain.  There was a negative McMurray sign and 
a negative drawer test and the laxity was within normal 
limits."

The second VA examination took place in July 2007 at which 
time she complained of the knee catching upon bending, being 
awakened by pain at night, weakness and swelling.  On 
examination, the veteran's knee had range of motion of 0 to 
100 degrees without any pain and no additional limitation of 
motion on repetitive motion.  The left knee was reported to 
be stable, having negative Lachman and anterior drawer tests.  
No crepitus was noted and the patella was tracking with 
normal alignment.  The veteran was noted to have no varus or 
valgus deformity, no recurvatum, and no flexion deformity or 
limp.

The veteran's VA treatment records for the appeal period are 
also of record.  These records indicate numerous complaints 
of knee pain which was treated with medication.  Nothing 
regarding instability, limitation of motion, or other 
symptoms of knee disability was mentioned in these records.
The veteran's left knee disability is rated as 10 percent 
disabling under Diagnostic Code 5010 for traumatic arthritis.  
This diagnostic code instructs traumatic arthritis to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 allows for the disability rating to be 
determined based on limitation of motion under the diagnostic 
codes applicable to the particular joint involved.  In the 
case where the limitation of motion of the particular joint 
involved is determined to be noncompensable under the 
applicable diagnostic codes for that particular joint, "a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion."  
38 C.F.R. § 4.71a Diagnostic Codes 5010 and 5003.

It should be noted that in the case where there is no 
limitation of motion of the particular joint at issue, x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent disability rating and 
a 20 percent disability rating may be considered with the 
same x-ray evidence in addition to "occasional 
incapacitating exacerbations."  However, here there is only 
one joint at issue, that of the left knee, and there is some 
limitation of motion as seen on examination, and as a result 
this part of the disability rating criteria is not for 
application.  38 C.F.R. § 4.71a Diagnostic Code 5003.

The entire range of disability rating criteria for the knee 
are found at 38 C.F.R. § 4.71a Diagnostic Codes 5256 through 
5263.  However, as seen below, none of these diagnostic codes 
are applicable to the symptoms manifested by the veteran's 
left knee disability and, as such, the veteran is instead 
entitled only to the 10 percent disability rating under 
Diagnostic Code 5003 as a result of the diagnostic codes for 
the particular joint at issue not rendering a compensable 
disability rating but where there is evidence of limitation 
of motion of the left knee.

The disability rating criteria under Diagnostic Code 5256 
applies to situations of ankylosis of the knee.  Since the 
veteran's medical records show no signs of ankylosis but 
rather shows range of motion most recently measuring 0 to 100 
degrees without pain, this diagnostic code is not applicable 
to the case at hand.

The disability rating criteria under Diagnostic Code 5257 
applies to situations of recurrent subluxation or lateral 
instability of the knee.  As the medical evidence of record 
indicates that the veteran's knees were stable at both VA 
examinations and no complaints of instability were made in 
the VA treatment records, this diagnostic code does not apply 
to this case.

The disability rating criteria under Diagnostic Codes 5258 
and 5259 applies where the veteran's knee has problems with 
cartilage.  In the case at hand, no mention of cartilage 
problems with the veteran's left knee exists and as a result, 
these diagnostic codes are not applicable to the case at 
hand.

The disability rating criteria under Diagnostic Code 5262 
applies where there is impairment of the tibia and fibula.  
This sort of impairment is not detailed in the medical 
evidence of record and, as a result, this diagnostic code 
does not apply to the case at hand.

The disability rating criteria under Diagnostic Code 5263 
applies where the veteran has genu recurvatum as a result of 
the knee disability.  Once again, this symptom is not listed 
as affecting the veteran and, as a result, this diagnostic 
code does not apply to the case at hand.

The two applicable diagnostic codes are 5260 and 5261 as 
these apply to limitation of motion of the veteran's leg as a 
result of the veteran's knee disability and the veteran did 
display some limitation of motion on examination.  
Specifically, the disability rating criteria under Diagnostic 
Code 5260 applies where a knee disability has resulted in 
limitation of flexion and Diagnostic Code 5261 applies where 
there is limitation of extension.  Under Diagnostic Code 
5260, a 10 percent disability rating is warranted where 
flexion is limited to 45 degrees.  A 20 percent disability 
rating is warranted where flexion is limited to 30 degrees.  
A 30 percent disability rating, the highest disability rating 
under this diagnostic code, is warranted where flexion is 
limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension is limited 
to 5 degrees.  A 10 percent is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is to 15 degrees.  A 30 percent disability 
rating is warranted where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited 
to 30 degrees.  A 50 percent disability rating, the highest 
disability rating under this diagnostic code, is warranted 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
Diagnostic Codes 5260 and 5261.

In evaluating musculoskeletal disabilities based on 
limitation of motion, the Board must assess functional 
impairment and determine the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Ratings based on 
limitation of motion do not subsume the various rating 
factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, 
more motion than normal, less motion than normal, 
incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40.

At its worst, the veteran's range of motion for each knee was 
measured to be, most recently, 0 to 90 degrees, and most 
recently from 0 to 100 degrees.  Normal flexion and 
extension, according to Plate II accompanying 38 C.F.R. 
§ 4.71a, is from 0 to 140 degrees.  Accordingly, the 
veteran's flexion is only limited by, at most 50 degrees to 
90 degrees.  In addition, the VA examiner noted no additional 
limitation of motion as a result of pain and no additional 
limitation of motion on repetitive use.  Essentially, there 
was no significant functional loss, a compensable disability 
rating cannot be established under these diagnostic codes.

The clear preponderance of the evidence as discussed above 
weighs in favor of a denial of the veteran's claims.  
Accordingly, there is no reasonable doubt that could be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.

ORDER

Entitlement to an increased disability rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


